POWELL, P. J.
The opinion of the Court of Civil Appeals fully states this case: See 271 S. W. 145. Neither party was satisfied with the judgment rendered by the Court of Civil Appeals, and each applied to the Supreme Court for writ of error. Both applications were granted, and the cause was referred to our court for consideration. Since it was so referred to us, there has been filed a joint motion, signed by counsel for all parties, to the following effect: “Now comes the Amarillo Oil Company and the Ranch Creek Oil & Gas Company and move the court to dismiss the writ of error in the above entitled and numbered cause at the cost of plaintiff in error, Amarillo Oil Company, the case having been settled.” We think this joint motion should be granted, and we will not pass upon the merits of the case. We recommend that the joint motion aforesaid be granted, and that the writ of error in this case be dismissed at the cost of plaintiff in error, Amarillo Oil Company.